DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Election Requirement
The response to Election Requirement filed on 3/24/2022 has been entered. Group II (claims 8-12) has been elected.
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-7 directed to Invention I nonelected. Accordingly, claims 1-7 have been canceled.
Allowable Subject Matter
Claims 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 8 and 10 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2008/0117884 and CN 106199516A. 
The improvement comprises:
US 2008/0117884 is considered as the closest prior art that teaches a network condition A that the WLAN access network 103 has a coverage area within a predetermined distance from the position of the base station (Fig.7 elements 102 and 103 and para.183), 
wherein a radio network controller (Fig.1 element 104) obtaining or predicting the position “a” in the following:
Obtained position "a" is a position measured by the terminal (Fig.1 element 101a and para.184) using a device such as a GPS system (para.184), 
obtained position "b" is a position close to the terminal (Fig.1 element 101a and para.184) in which the terminal is detected and notified by another terminal having position measurement and notification capabilities by using a secondary radio technology such as Blue tooth and UWB (Ultra Wide Band) (Fig.1 element 101a and para.184), and 
estimation method "c" predicts the position by using a change amount of the radio field strength of a channel or channels between the terminal (Fig.7 element 101 and para.184) and one or more base stations (Fig.7 element 102 and para.184).

CN 106199516A teaches a method of the invention uses Bluetooth positioning system, the method comprising:
Step 1: determining the beacon number and position according to the actual environment, and establish a suitable coordinate system (para.34);
Step 2, sending, by the beacon node, periodically to the handheld terminal including its own ID information of the data packet (para.35);
Step 3: extracting the received signal strength RSSI of the frame data after the hand-hold terminal node receiving the beacon sent by the same ID data packet (para.36);
wherein after the node receiving the beacon sent by the certain ID data packets exceed a certain threshold (assumed to be X) (para.36), 
averaging to obtain the final RSSI value of the ID of the beacon node, then using the RSSI distance measuring formula RSSI=A-10nlg (d) (para.36), 
deriving distance d, so as to obtain the distance of the handheld terminal and the beacon node of some ID (para.36);
Step 4: applying a linear regression analysis to estimate the value of the parameter A and n (para.37);
Step 5: coordinating of each beacon according to the actual environment establishing coordinate system, the distance of each auxiliary device and beacon, distance measuring formula RSSI=A-10nlg (d) and the formula of parameter A and n data are stored at the server end of the locating system (para.44); and 
Step 6: extracting, by auxiliary device arranged at distance of each beacon to beacon 1 metres at the auxiliary device that receives the corresponding beacon node to send data packet, the received signal strength RSSI of the frame data (para.45).

With regard Claim 8, US 2008/0117884 in view of CN 106199516A fails to teach the limitation of "sending a polling signal in a subframe corresponding to the subframe number and receiving, in the subframe, a distance measurement reply signal sent by the tag, wherein the polling signal contains the tag identification number, and the distance measurement reply signal contains time information;" as recited in claim 8.

With regard Claim 10, US 2008/0117884 in view of CN 106199516A fails to teach the limitation of "sending by the BS a polling signal to the tag in a subframe corresponding to the subframe number, wherein the polling signal contains the tag identification number; sending by the tag a distance measurement reply signal to the BS in the subframe corresponding to the subframe number, wherein the distance measurement reply signal contains time information;" as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2008/0117884 and CN 106199516A are cited because they are put pertinent to the handover technique for maintaining communication when moving from one network to another network of different type during the communication in an interworking system between networks of different types such as mobile communication network such as W-CDMA and a wireless LAN. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633